—Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered February 23, 1999, convicting him of attempted grand larceny in the third degree, assault in the first degree, and assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his plea was not knowing, intelligent, and voluntary is not preserved for appellate review (see, People v Pascale, 48 NY2d 997; People v Sierra, 256 AD2d 598). In any event, the claim is without merit. Bracken, P. J., Krausman, Luciano, Smith and Adams, JJ., concur.